Per Curiam.
Defendant was convicted by a Recorder’s Court jury of armed robbery, contrary to MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28-.797). He appealed as of right. The people now move to affirm the conviction. GCR 1963, 817.5(3).
Defendant’s brief on appeal raises four issues relating to the trial court’s allowing the indorsement on the information of the name of defendant’s accomplice on the first day of trial. It is manifest that *83the questions presented, on which decision of the cause depends, are so unsubstantial as to need no argument or formal submission. MCLA § 767.40 (Stat Ann 1971 Cum Supp § 28.980) does not apply to accomplices. People v. Everett (1970), 27 Mich App 120. In addition, it cannot he said that defendant was prejudiced because he was surprised by the late indorsement due to the fact that the accomplice testified for the prosecution and against defendant and his codefendant during their separate preliminary examinations. Defendant should have prepared for trial with the possibility in mind that the accomplice would be called by the people at trial.
Motion to affirm is granted.